      Case 1:17-cv-01803-PGG-KNF Document 117 Filed 01/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,                                   §
                                                  §
                    Plaintiff,                    §
                                                  §
        v.                                        §   CIVIL ACTION NO. 1:17-cv-01803
                                                  §   (PGG)
XEROX CORP., ACS TRANSPORT                        §   ECF CASE
SOLUTIONS, INC., XEROX                            §
TRANSPORT SOLUTIONS, INC.,                        §
CONDUENT INC., and NEW JERSEY                     §
TRANSIT CORP.,                                    §
                                                  §
                    Defendants.                   §
                                                  §
                                                  §
                                                  §
                                                  §

DECLARATION OF ASHLEY N. MOORE IN SUPPORT OF DEFENDANTS’ MOTION
         TO COMPEL AND MOTION FOR PROTECTIVE ORDER

        I, Ashley N. Moore, declare

        1.      I am an adult of sound mind, have never been convicted of a felony, and am fully

competent to make this declaration. I have personal knowledge of the facts stated below and, if called

to testify, could competently testify to them

        2.      I am an attorney with McKool Smith, PC. I am counsel of record for Defendants

Xerox Corp., ACS Transport Solutions, Inc., Xerox Transport Solutions, Inc., Conduent, Inc.,

and New Jersey Transit Corp. (collectively, “Defendants”) in this case.

        3.      Attached as Exhibit A to this declaration is a true and correct copy of Bytemark’s

Original Complaint, dated March 10, 2017.

        4.      Attached as Exhibit B to this declaration is a true and correct excerpt of Defendants

First Set of Interrogatories (Counts 3-8), dated October 23, 2018.
      Case 1:17-cv-01803-PGG-KNF Document 117 Filed 01/06/21 Page 2 of 2




        5.      Attached as Exhibit C to this declaration is a true and correct excerpt of Defendants

First Request for Production of Documents (Counts 3 through 8), dated October 23, 2018.

        6.      Attached as Exhibit D to this declaration is a true and correct excerpt of Plaintiff’s

Responses and Objections to Defendants’ First Set of Interrogatories, dated December 20, 2018.

        7.      Attached as Exhibit E to this declaration is a true and correct copy of the email from

Darius Keyhani to Ashley Moore, dated March 11, 2019.

        8.      Attached as Exhibit F to this declaration is a true and correct copy of the email

from Anya Engle to Marcus Rabinowitz, dated August 7, 2020.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Executed December 28, 2020                             /s/ Ashley N. Moore
                                                       Ashley N. Moore
